DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. Applicant argues Hashimoto (US 20180195262) does not meet the meet the limitation of “a shrunk part which has a cross section area smaller than that on the upstream side of the ascending flow channel” as recited in claim 1 because the curved shape of the cross section along line B-B transitions to the flat shape of the cross section along line C-C; therefore, even if the height of the shrunk part on a slightly upstream side of the line C-C is slightly smaller than the height of the ascending flow channel 32 at the line B-B, the cross section area of the shrunk part is not smaller than that on the upstream side of the ascending flow channel (Applicant Arguments/Remarks, p. 6-7). Examiner disagrees and clarifies the upstream side of the ascending flow channel corresponds to a cross-section taken near line A-A (i.e. a line taken from the top point of line A-A to a point on the bottom wall near 32) rather than B-B. Therefore, the cross section taken at a line near A-A has an area larger than a cross section taken at a cross section slightly upstream of line C-C. Absent further limitation specifying the exact location of “an upstream side of the ascending flow channel” and its corresponding cross section relative to the other claimed elements, Hashimoto meets the claim.
Examiner notes substantive examination under the PPH is conducted according to the U.S. law and guidelines in the same way as non-PPH applications. The fact that the Examiner of Japan Patent Office was persuaded (Applicant Arguments/Remarks, p. 8) is not pertinent to the prosecution of the instant application.
The double patenting rejections have been withdrawn and the prior art rejections set forth in the Non-Final Rejection mailed 4/26/2022 are maintained and set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 20180195262).
Regarding claim 1, Hashimoto discloses a washdown flush toilet comprising: 
a bowl part (10) configured to receive waste, and 
a water discharge trap conduit (31-34) connected to a lower portion (portion of 10 below 11) of the bowl part, 
wherein the water discharge trap conduit includes: 
an inlet pipe part (31) whose one end is continuous or connected to the lower portion of the bowl part; 
a trap ascending pipe part (32) whose one end is continuous or connected to the other end of the inlet pipe part and which forms an ascending flow channel; and 
a trap descending pipe part (33-34) whose one end is continuous or connected to the other end of the trap ascending pipe part and which forms a descending flow channel, 
with regard to a cross section perpendicular to a flow direction of the ascending flow channel, a portion on a downstream side of the ascending flow channel is provided with an enlarged part (annotated in Fig. 2 below) which has a cross section area larger than that on an upstream side of the ascending flow channel (the enlarged part annotated in Fig. 2 below has a larger cross section area than the upstream side of the flow channel of 32), and 
a downstream end of the ascending flow channel and/or an upstream side of the descending flow channel is provided with a shrunk part (annotated in Fig. 2 below) which has a cross section area smaller than that on the upstream side of the ascending flow channel (the shrunk part annotated in Fig. 2 below has a smaller cross section area than the upstream side of the flow channel of 32).

    PNG
    media_image1.png
    741
    602
    media_image1.png
    Greyscale

Regarding claim 2, Hashimoto discloses the enlarged part is enlarged on an upper side of the ascending flow channel (the enlarged part annotated in Fig. 2 above is on the upper side of 32).
Regarding claim 3, Hashimoto discloses an upstream end of a top surface of the enlarged part is located above a highest reachable position of a bottom surface of the ascending flow channel (the upstream end of the top surface of the enlarged part annotated in Fig. 2 above is above the highest position of the bottom surface near 32b).
Regarding claim 4, Hashimoto discloses a flow channel height of the shrunk part is lower than a flow channel height on the upstream side of the ascending flow channel (the flow channel height of the shrunk part annotated in Fig. 2 above is lower than the flow channel height of the upstream side of 32).
Regarding claim 5, Hashimoto discloses at least a portion of a top surface of the enlarged part of the ascending flow channel is formed by a wall surface (wall surface of the enlarged part annotated in Fig. 2 above which extends in the vertical direction) extending in a vertical direction.
Regarding claim 8, Hashimoto discloses with regard to a cross section perpendicular to a flow direction of the descending flow channel, a portion on a downstream side of the descending flow channel is provided with a second enlarged part (portion between 33 and 40 which has a larger cross section than the enlarge part annotated in Fig. 2 above) which has a cross section area larger than that of the enlarged part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180195262) in view of Matsuo (US 20170241119).
Regarding claim 6, Hashimoto discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Hashimoto does not disclose the shape of the top surface of the enlarged part as claimed.
Matsuo discloses a flush toilet wherein with regard to the cross section perpendicular to the flow direction of the ascending flow channel (40), at least a portion of a top surface (44a) of the enlarged part (larger part of 40c) of the ascending flow channel has a convex upward shape (44a is a convex upward shape from line V-V to line VI-VI).
 It would have been obvious to one of ordinary skill in the art to have modified the system of Hashimoto, to include a top surface having a convex upward shape as claimed, as taught by Matsuo, since it was known in the art to form a ceiling surface portion as having a curved surface (¶ 0053) in order to enhance the discharging performance of the waste.
Regarding claim 7, Hashimoto discloses substantially all of the elements of the present invention as stated above in the rejection of claim 6.
However, Hashimoto does not disclose the shape of the top surface of the shrunk part as claimed.
Matsuo discloses a flush toilet wherein with regard to the cross section perpendicular to the flow direction of the ascending flow channel or the descending flow channel, at least a portion of a top surface (44a) of the shrunk part (smaller part of 40c) has a convex upward shape (44a is a convex upward shape from line V-V to line VI-VI).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hashimoto, to include a top surface having a convex upward shape as claimed, as taught by Matsuo, since it was known in the art to form a ceiling surface portion as having a curved surface (¶ 0053) in order to enhance the discharging performance of the waste.
Regarding claim 9, Hashimoto discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
However, Hashimoto does not disclose the bottom surface from the enlarged part to the shrunk part has a constant cross section shape.
Matsuo discloses a flush toilet wherein a bottom surface (46a) from the enlarged part to the shrunk part has a constant cross section shape (44a has a cross section shape from line V-V to line VI-VI).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hashimoto, to include a bottom surface having a constant cross section shape from the enlarged part to the shrunk part, as taught by Matsuo, in order to enhance the discharging performance of the waste.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754